Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 directed to an invention non-elected without traverse.  Accordingly, claims 13-15 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
CANCEL CLAIMS 13-15.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Examiner has not found any prior art that would render obvious the claimed phase adjusting circuit including a phase difference detection circuit for detecting a phase difference between the claimed first and second signal and an adjusting signal generation circuit that generates a frequency adjusting signal for the claimed signal generation circuit and a phase adjusting signal for adjusting the claimed phase shifter based on the phase difference so that the phase difference becomes a target value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper (4,373,160) discloses an antenna circuit of an antenna array comprising means for feeding a carrier signal via an amplifier to an antenna element; a phase-locked loop which includes, in addition to said amplifier, means for receiving a signal having a reference phase and means for generating an intermediate frequency signal having a controllable phase; and means for controlling the phase of said intermediate frequency signal so that the phase of the carrier signal at the antenna bears a required relationship with said reference phase. Means are also provided for comparing its phase with said reference phase, and for generating a signal to control the frequency of said oscillator.
Gaglione et al (4,532,518) disclose a phase adjusting circuit for an antenna (e.g. FIG. 1) comprising a generated signal at 10 (inherent signal generator), a coupler 16 which provides a first signal to a first path (e.g., distribution network 11, phase shifter 14, coupler 16 and antenna 12) and provides a second signal to a second path (e.g., toward phase shifter driver and error detector 15), a phase shifter 14a along the first path, a phase difference detection circuit 15 (also specified in FIG. 2) and an adjusting signal generating circuit (FIG2., providing control signal to phase shifter). Gaglione et al is limited to a teaching of a frequency control signal in signal 27.
Overbury et al (6,046,697) disclose a phase adjusting circuit for an antenna array, see FIG. 2 for example.
Iinuma (7,110,794) discloses a phase adjusting circuit for an antenna array comprising a signal generating circuit providing TX1 from the output of the modulator 11, a first path (to  phase detecting unit 14 via transmission circuit 12) and a second path (directly to phase detecting unit 14) wherein the second path passes the TX1 signal with a different time delay relative to the signal in the first path which undergoes delays via the transmission circuit, a phase difference detection circuit for detecting a phase difference between the first path (e.g. (C) of FIG. 3) and the second path (e.g. (B) of FIG. 3), and an adjusting circuit 50 for controlling the phase (e.g.,  φ1 and φ1c) of the signal TX1 responsive to the difference (e.g., IN1). While there is a signal from the compensation value generating unit 55 to the baseband signal generating unit 51, it is not specified as adjusting the frequency.
Matsuo et al (20150139352) disclose a phased array transmission device including an antenna array comprising first 101 and second 102 branches, each of which receives a signal from a transmission signal generator 120 and comprising transmitters 171/172, phase shifters 181/182 and amplitude adjusters 191/192 which undergo separate transmitter 170, phase 180, and amplitude 190 control based on an inter-branch error detector 110. The inter-branch error detector 110 detects information relating to the output levels (amplitudes) of the transmission signals of the transmission branches 101 and 102, and the phase difference of the two signals, based on the signals supplied from the transmission output detectors 161 and 162, and outputs it as an error detection signal to the correction controller 130.  The transmission signal generator 120 generates a modulated baseband signal to be transmitted, and supplies the same transmission signal to the transmission branches 101, 102 at the same timing.  A correction controller 130 calculates error amounts relating to the amplitudes and phases of the transmission branches, based on the error detection signal for the transmission branches 101, 102 which is supplied from the inter-branch error detector 110, and further calculates amplitude and phase control amounts in which the values of the required amplitude and phase shift amounts for the transmission branches 101, 102 that are supplied from the beam angle controller 140 are corrected by the error amounts.  The transmitter controller 170 individually turns ON or OFF the outputs of the transmission signals from the transmission branches 101, 102. In one embodiment, the transmitter controller 170 controls the transmitters 171, 172. Alternatively, the transmitter controller 170 may control the transmission signal generator 120.
Fujibayashi (WO2016167253, translation as provided by US 20180003801) discloses in FIG. 5 for example, a transmission signal WS/reference signal R being fed to a first path and a second path respectively wherein the first path includes a phase shifter and is coupled via coupler 15 to a phase difference detector 195 and wherein the signal R propagates along the second path which is different from the propagation of signal W (e.g. WS) along the first path and wherein the phase difference is coupled (via LPF and ADC) to a control circuit 5. FIG. 1 exemplifies phase detection circuit 12 responsive to signals W (WS) and R and controlling a phase shifter 11 responsive to a target value output circuit 16 and a second control circuit 22. The specification states “the input signal W is generated by a not-illustrated signal source and the reference signal R is generated by a not-illustrated signal generation unit. The signal source and the signal generation unit are assumed to be disposed in an apparatus in which the transmitter 1 is disposed.” Additionally, it is stated “(t)he frequency of the shift input signal WS is identical to the frequency of the reference signal R.”
Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646